               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


RYAN W. MASSENGILL,

                          Petitioner,

          v.                                  CASE NO. 21-3155-SAC

STATE OF KANSAS,


                          Respondent.


                   NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for habeas corpus filed under 28

U.S.C. § 2241. Petitioner, a prisoner in state custody, proceeds

pro se. The Court has examined the petition and orders Petitioner

to show cause why his petition should not be dismissed for failure

to exhaust available state remedies.

     According to the petition before the Court, Petitioner was

convicted in state court and sentenced to a term of probation that

he alleges ended on January 24, 2021. (Doc. 1, p. 2.) On March 15,
2021, however, the district court found that Petitioner had violated

the terms of his probation on March 3, 2021, and revoked his

probation, which resulted in Petitioner’s current incarceration.

Id. Petitioner contends that he is being illegally incarcerated for

an alleged probation violation that occurred after his term of

probation ended; that the district court’s jurisdiction over him

ended on January 24, 2021; and that there are clerical errors in a
relevant journal entry. Id. at 6.

     “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In
other words, the state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to

a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526

U.S. 838, 842 (1999). See Woodford v. Ngo, 548 U.S. 81, 92 (2006).

Although 28 U.S.C. § 2241 does not contain an explicit exhaustion

requirement,    exhaustion      of   available    remedies   is    required     for

petitions brought under § 2241. See Montez v. McKinna, 208 F.3d

862, 866 (10th Cir. 2000)(“A habeas petitioner is generally required

to exhaust state remedies whether his action is brought under §

2241 or §2254.”); see also Wilson v. Jones, 430 F.3d 1113, 1117

(10th Cir. 2005) (noting habeas petitioner seeking relief under §

2241 is required to first exhaust available state remedies, absent

a showing of futility). “The exhaustion of state remedies includes

both administrative and state court remedies.” Hamm v. Saffle, 300

F.3d 1213, 1216 (10th Cir. 2002).

     In the Tenth Circuit, a petitioner may satisfy the exhaustion

requirement by showing either (1) “that a state appellate court has

had the opportunity to rule on the same claim presented in federal
court,” or (2) “that at the time he filed his federal petition, he

had no available state avenue of redress.” Miranda v. Cooper, 967

F.2d 392, 398 (10th Cir. 1992). Petitioner bears the burden to show

he has exhausted available state remedies. See Olson v. McKune, 9

F.3d 95, 95 (10th Cir. 1993).

     In this case, Petitioner states that he sought relief from the

district court judgment by sending letters to two attorneys, a

judge,   and   the   district    court.   (Doc.    1,   p.   2.)   He   gives   no
indication, however, that he has presented his claim to any Kansas

appellate court by pursuing an appeal from his probation revocation.
Petitioner does not allege that he filed a notice of appeal from

his   probation     revocation.   See    K.S.A.     22-3602(a)    (“Except   as

otherwise    provided,   an   appeal     to   the   appellate    court   having

jurisdiction of the appeal may be taken by the defendant as a matter

of right from any judgment against the defendant in the district

court.”); see also Kan. S. Ct. Rule 2.02 (“In a case in which a

direct appeal to the Supreme Court is not permitted, the notice of

appeal must be filed in the district court, be under the caption of

the district court case, and be in substantial compliance with the

judicial council form.”). Kansas appellate courts often consider

appeals      from    judgments    revoking        probation     and    ordering

incarceration. See State v. Alonzo, 296 Kan. 1052, 1053-54, 297

P.3d 300 (2013) (considering appeal arguing that the district court

lacked jurisdiction to revoke probation); State v. James, 2021 WL

8340003, at *1 (Kan. Ct. App. 2021) (same).

      In addition, it appears that there may be other state court

remedies potentially available for petitioner. Under K.S.A. 22-

3504, Kansas courts “may correct an illegal sentence at any time
while the defendant is serving such sentence.” K.S.A. 22-3504(a).

In    that   context,    an   “illegal    sentence”     includes      sentences

“[i]mposed by a court without jurisdiction.” K.S.A. 22-3504(c)(1).

K.S.A. 22-3504(b) allows Kansas state courts to correct “[c]lerical

mistakes in judgments . . . at any time.”

      Thus, this court cannot rule out the possibility that the

Kansas state courts would entertain Petitioner’s claim. It is

therefore appropriate that this Court dismiss the petition without
prejudice to allow Petitioner to exhaust his state remedies. See

Anderson v. Bruce, 28 F. App’x 786, 788 (10th Cir. 2001). The Court
will allow Petitioner the opportunity to show good cause why his

petition    should   not   be   dismissed   without   prejudice   with   the

opportunity to refile after he has exhausted available state court

remedies.

     IT IS THEREFORE ORDERED that Petitioner is granted until August

6, 2021, to show good cause, in writing, why his Petition should

not be dismissed without prejudice. The failure to file a response

may result in the dismissal of this matter without additional prior

notice.
     IT IS SO ORDERED.

     DATED:    This 6th day of July, 2021, at Topeka, Kansas.




                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge
